Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         08-OCT-2018
                                                         09:11 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII



                           JAMES K. LIBERO,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAII,
                   Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-XX-XXXXXXX; S.P.P. NO. 17-1-0013(2); CR. NO. 98-0697(2))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate

Court of Appeals at the time the application for writ of

certiorari was filed, see Hawaii Revised Statutes § 602-59(a)

(2017); see also Hawaii Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2016),
           IT IS HEREBY ORDERED that Petitioner’s application for

writ of certiorari, filed September 28, 2018, is dismissed

without prejudice to re-filing the application pursuant to HRAP

Rule 40.1(a) (2014).    (“The application shall be filed within 30

days after the filing of the intermediate court of appeals’

judgment on appeal or dismissal order, unless the time for

filing the application is extended in accordance with this

Rule.”).

           DATED:   Honolulu, Hawaii, October 8, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2